Citation Nr: 1710226	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  14-28 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for service-connected hypertension.

2.  Entitlement to a rating in excess of 10 percent for service connected benign prostatic hyperplasia (BPH).

3.  Entitlement to a rating in excess of 10 percent for a service connected lumbar spine disability.

4.  Entitlement to a rating in excess of 10 percent for a service connected cervical spine disability.

5.  Entitlement to service connection for coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from June 1982 to June 2012.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2014, the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled for July 18, 2016, in Washington, D.C.  A review of the file indicates that the Veteran submitted a request to withdraw the hearing on June 14, 2016.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

In July 2014, the RO granted service connection for photophobia.  This represents a complete grant of his appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  This issue is no longer before the Board.  


FINDINGS OF FACT

1.  In a September 2014 statement and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his claims for increased ratings for hypertension, BHP, a lumbar spine disability, and a cervical spine disability.

2.  The Veteran's diagnosed CAD developed during his active duty.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claims for entitlement to increased ratings for hypertension, BHP, a lumbar spine disability, and a cervical spine disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for CAD have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  In the present case, in a September 2014 statement, the Veteran expressly withdrew his appeal with regard to the issues of entitlement to increased rating for hypertension, BHP, a lumbar spine disability, and a cervical spine disability prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these specific matters.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are therefore dismissed.

Service Connection

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran's service treatment records (STRs) show that the Veteran denied having any heart trouble at examinations during his active service.  In addition, he had normal examinations of his heart and vascular system.  However, during his active service in September 2011, he underwent a cardiac CT that showed a calcium score of 63 and concluded early CAD.

In October 2016, a VA cardiologist had the opportunity to review the Veteran's claims file.  The cardiologist noted that the September 2011 cardiac CT showed a calcium score of 63 and concluded early CAD.  The cardiologist opined that the Veteran developed CAD while on active duty as he had mild CAD in 2011 and that he presumably still has CAD.  The cardiologist based her opinion on the medical evidence of record and medical studies.

The opinion of the VA cardiologist is given great probative weight as she reviewed objective medical evidence, referred to objective medical studies, and opined that the Veteran developed CAD during his active duty.

As such, when weighing the evidence of record, the Board finds that at most the evidence for and against the Veteran's claim is in relative equipoise.  In such circumstances, the regulations dictate that reasonable doubt is to be resolved in the Veteran's favor.  Accordingly, the Veteran's claim for service connection for CAD is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 







ORDER

The appeal of the claim of entitlement to a compensable rating for hypertension is dismissed.

The appeal of the claim of entitlement to a rating in excess of 10 percent for BPH is dismissed.

The appeal of the claim of entitlement to a rating in excess of 10 percent for a lumbar spine disability is dismissed.

The appeal of the claim of entitlement to a rating in excess of 10 percent for a cervical spine disability is dismissed.

Service connection for CAD is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


